VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”) is dated as of   ______, 2012, by and
between Universal Entertainment Group Limited, a company incorporated under the
law of the British Virgin Islands, with its registered office at P.O. Box 3321,
Drake Chambers, Road Town, Tortola, BVI (“Digital HKCo’s Shareholder”), and
Wizzard Software Corporation, a Colorado corporation (the “Company”).
 Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to them in the Share Exchange Agreement (as defined
below).

RECITALS

WHEREAS, the execution and delivery of this Agreement by Digital HKCo’s
Shareholder is a material inducement to the willingness of the Company to enter
into that certain Share Exchange Agreement dated as of April 5, 2012, by and
between Digital HKCo’s Shareholder; the Company; Digital Entertainment
International Ltd.; Beijing Dingtai Guanqun Culture Co., Ltd.; Beijing FAB
Culture Co., Ltd.; and Beijing FAB Digital Entertainment Products Co., Ltd. (the
“Share Exchange Agreement”);

WHEREAS, in partial consideration for the purchase of the Digital HKco Shares
under the Share Exchange Agreement, the Company shall issue at Closing (as
defined in Section 2.2 of the Share Exchange Agreement) such number of shares of
the Company’s common stock, par value one mill ($0.001) per share, as
constitutes forty-nine percent (49%) of the Company’s issued and outstanding
common stock on a fully diluted basis immediately following the Closing after
issuance of such shares (the “Initial Company Shares,” as defined in Section
2.3(a) of the Share Exchange Agreement), and shall also be known as the
“Shares”;

WHEREAS, in partial consideration for the purchase of the Digital HKCo Shares
under the Share Exchange Agreement, the Company shall also issue to Digital
HKCo’s Shareholder shares of convertible preferred stock of the Company at the
Closing, which shall be convertible into up to an additional shares of the
Company’s common stock and bring Digital HKCo’s Shareholder’s equity position in
the Company to 78%  on a fully diluted basis as of the date of the Closing,
 upon the achievement of certain milestones in accordance with the Certificate
of Designation of such convertible preferred stock (the “Certificate of
Designation”) in the form attached as Exhibit B to the Share Exchange Agreement
(the “Convertible Preferred Shares”, as defined in Section 2.3(b) of the Share
Exchange Agreement) (for purposes of this Agreement, the shares of common stock
issuable upon conversion of the Convertible Preferred Shares  shall be defined
as the “Conversion Shares”) ;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements set forth in the Share Exchange Agreement and in this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1. Restrictions on Shares.

(a) Except pursuant to the terms of this Agreement, until the Expiration Time as
defined in Section 1(b) below, that is applicable to its Shares, Digital HKCo’s
Shareholder shall not, directly or indirectly, grant any proxies or powers of
attorney with respect to any of the Shares, deposit any of the Shares into a
voting trust, or enter into a voting agreement or similar arrangement or
commitment with respect to any of the Shares.

(b) Digital HKCo’s Shareholder hereby grants to the Board of Directors of the
Company the right to vote its Shares in accordance with Section 2 hereof and the
Irrevocable Proxy that is attached as Exhibit A hereto.  Such provisions shall
govern the voting of the Shares for a period of eight (8) consecutive and
complete reporting quarters of the Company after the Closing of the Share
Exchange Agreement, provided, however, that:




(i)  If  Digital HKco and the VIE Companies successfully complete all of the
Corporate Governance Objectives for  two (2) consecutive and complete reporting
quarters after the Closing, the Board of Directors of the Company will release
 the voting rights of 50% of the Shares held by











--------------------------------------------------------------------------------

Digital HKCo’s Shareholder at such time and re-assign such voting rights back to
Digital HKCo’s Shareholder.

(ii)  Upon successful completion of all of the Corporate Governance Objectives
for six (6) consecutive and complete reporting quarters after the Closing of the
Share Exchange Agreement, the Board of Directors will release the voting rights
to another 25% of the Shares held by Digital HKCo’s Shareholder at such time and
re-assign such voting rights back to Digital HKCo’s Shareholder;.

(iii)  Upon the successful completion of all of the Corporate Governance
Objectives for eight (8) consecutive and complete reporting quarters after the
Closing of the Share Exchange Agreement, the Board of Directors will release the
voting rights to the remaining Shares held by Digital HKCo’s Shareholder at such
time and re-assign such voting rights back to Digital HKCo’s Shareholder.

With respect to any Share, the earliest applicable release date pursuant to this
Section 1(b) shall be referred to herein as the “Expiration Time.”  The
Expiration Time referred to in Section 1(b)(iii) hereof (or to the extent the
conditions described in Section 1(b)(i) through (iii) are not satisfied with
respect to any Shares, the end of eight (8) consecutive and complete reporting
quarters after the Closing of the Share Exchange Agreement) shall be referred to
herein as the “Final Expiration Time.”  The release of Shares from the terms of
this Agreement shall not have any effect on their status as “Lock-up Shares”
within the meaning of the Lock-up Agreement (the “Lock-up Agreement”) executed
by the parties contemporaneously herewith.

(c)  Except as otherwise provided herein, Digital HKCo’s Shareholder shall not,
in its capacity as a stockholder of the Company, directly or indirectly, take
any action that would make any representation or warranty contained herein
untrue or incorrect in any material respect or be reasonably expected to have
the effect of impairing the ability of Digital HKCo’s Shareholder to perform its
obligations under this Agreement or preventing or delaying the consummation of
any of the transactions contemplated hereby.

(d) Any shares of the Company’s common or other securities of the Company with
respect to which Digital HKCo’s Shareholder acquires beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) after the date of this Agreement
and prior to the Final Expiration Time, by reason of any stock split, stock
dividend, reclassification, recapitalization or other similar transaction (the
“New Shares”) shall be subject to the terms and conditions of this Agreement to
the same extent as if they constituted Initial Company Shares.

2. Irrevocable Proxy. Concurrently with the execution and delivery of this
Agreement, Digital HKCo’s Shareholder shall deliver to the Company a duly
executed proxy in the form attached hereto as Exhibit A (the “Proxy”), which
Proxy is coupled with an interest sufficient in law to support an irrevocable
proxy, and, until the Expiration Time applicable to any given Share, shall be
irrevocable to the fullest extent permitted by law, with respect to each and
every meeting of stockholders of the Company or action or approval by written
resolution or consent of stockholders of the Company covering the total number
of Shares in respect of which Digital HKCo’s Shareholder is entitled to vote at
any such meeting or in connection with any such written consent. Upon the
execution of this Agreement, (i) Digital HKCo’s Shareholder hereby revokes any
and all prior proxies (other than the Proxy) given by Digital HKCo’s Shareholder
with respect to the Shares, and (ii) Digital HKCo’s Shareholder shall not grant
any subsequent proxies with respect to such Shares, or enter into any agreement
or understanding with any Person to vote or give instructions with respect to
the Shares in any manner inconsistent with the terms of this Agreement, until
after the Expiration Time applicable to such Shares.   Until such applicable
Expiration Time, Digital HKCo’s Shareholder agrees that the subject Shares shall
be voted only in accordance with the Proxy.

 

3. Representations, Warranties and Covenants of Digital HKCo’s Shareholder.
Digital HKCo’s Shareholder hereby represents, warrants and covenants to the
Company as follows:











--------------------------------------------------------------------------------

(a) With the exception of the lien created under the Lock-up Agreement, all
Shares are and will be at all times up until the applicable Expiration Time free
and clear of any security interests, liens, claims, pledges, options, rights of
first refusal, co-sale rights, agreements, limitations on Digital HKCo’s
Shareholder’s voting rights, charges and other encumbrances of any nature that
would adversely affect the exercise or fulfillment of the rights and obligations
of the parties to this Agreement.

(b) If Digital HKCo’s Shareholder is a corporation, limited partnership or
limited liability company, Digital HKCo’s Shareholder is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated or constituted.

(c) Digital HKCo’s Shareholder has all requisite power, capacity and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Digital HKCo’s
Shareholder and the consummation by Digital HKCo’s Shareholder of the
transactions contemplated hereby have been duly authorized by all necessary
action, if any, on the part of Digital HKCo’s Shareholder (or its board of
directors or similar governing body, as applicable), and no other actions or
proceedings on the part of Digital HKCo’s Shareholder are necessary to authorize
the execution and delivery by Digital HKCo’s Shareholder of this Agreement and
the consummation by Digital HKCo’s Shareholder of the transactions contemplated
hereby. This Agreement has been duly executed and delivered by Digital HKCo’s
Shareholder and constitutes a valid and binding obligation of Digital HKCo’s
Shareholder, enforceable against Digital HKCo’s Shareholder in accordance with
its terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and to general principles of equity.

(d) The execution and delivery of this Agreement does not, and the performance
by Digital HKCo’s Shareholder of its agreements and obligations hereunder will
not conflict with, result in a breach or violation of or default under (with or
without notice or lapse of time or both), or require notice to or the consent of
any person under, any provisions of the organizational documents of Digital
HKCo’s Shareholder (if applicable), or any agreement, commitment, law, rule,
regulation, judgment, order or decree to which Digital HKCo’s Shareholder is a
party or by which Digital HKCo’s Shareholder is, or any of its assets are,
bound, except for such conflicts, breaches, violations or defaults that would
not, individually or in the aggregate, prevent or delay consummation of the
Share Exchange Agreement and this Agreement or otherwise prevent or delay
Digital HKCo’s Shareholder from performing its obligations under this Agreement.

(e) Digital HKCo’s Shareholder agrees that it will not in its capacity as a
stockholder of the Company bring, commence, institute, maintain, prosecute or
voluntary aid any action, claim, suit or cause of action, in law or in equity,
in any court or before any governmental entity, which challenges the validity or
seeks to enjoin the operation of any provision of this Agreement (provided that
nothing herein shall limit Digital HKCo’s Shareholder’s rights to enforce the
terms of this Agreement).

4.  Miscellaneous.




(a) Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if delivered by overnight courier (with all charges having been
prepaid), on the business day of such delivery (as evidenced by the receipt of
the overnight courier service of recognized standing), or (iii) if delivered by
facsimile transmission, on the business day of such delivery if sent by 6:00
p.m. in the time zone of the recipient, or if sent after that time, on the next
succeeding business day (as evidenced by the printed confirmation of delivery
generated by the sending party’s telecopier machine). If any notice, demand,
consent, request, instruction or other communication cannot be delivered because
of a changed address of which no notice was given (in accordance with this
Section 5), or the refusal to accept same, the notice, demand, consent, request,
instruction or other communication shall be deemed received on the second
business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests,











--------------------------------------------------------------------------------

instructions and other communications will be sent to the following addresses or
facsimile numbers as applicable.

 

If to the Company:




Wizzard Software Corporation

5001 Baum Blvd.

Suite 770

Pittsburgh, PA  15213

Attention: John Busshaus

Telephone No.: (412) 621-0902

Facsimile No.: (412) 621-2625




with copies (which copies shall not constitute notice to the Company) to:




Branden T. Burningham, Esq.

Burningham & Burningham

455 East 500 South

Suite 205

Salt Lake City, UT  84111

Tel. No.: (801) 363-7411

Fax No.: (801) 355-7126




If to the Digital HKCo’s Shareholder:




Address: 21 Fl., Wan-Shang Building    

Shijingshan District, Beijing, China

Attn:  Bob (Zhong Bing-Bin)       

Telephone: 100186-135-8190-0771

Fax: 01186-1066032873




or to such other address for either party as such party may specify by notice
given to the other party in accordance with this Section 5.

 (b) Interpretation. When a reference is made in this Agreement to paragraphs or
exhibits, such reference shall be to a paragraph of or an exhibit to this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.” The phrases “the date of this Agreement”, “the date
hereof”, and terms of similar import, unless the context otherwise requires,
shall be deemed to refer to the date first above written. Unless the context of
this Agreement otherwise requires: (i) words of any gender include each other
gender; (ii) words using the singular or plural number also include the plural
or singular number, respectively; and (iii) the terms “hereof,” “herein,”
“hereunder” and derivative or similar words refer to this entire Agreement.

(c) Specific Performance; Injunctive Relief. The parties hereto acknowledge that
the Company will be irreparably harmed and that there will be no adequate remedy
at law for a violation of any of the covenants or agreements of Digital HKCo’s
Shareholder set forth herein or in the Proxy. Therefore, it is agreed that, in
addition to any other remedies that may be available to the Company upon any
such violation of this Agreement or the Proxy, the Company shall have the right
to enforce such covenants and agreements and the Proxy by specific performance,
injunctive relief or by any other means available to the Company at law or in
equity and Digital HKCo’s Shareholder hereby waives any and all equitable
defenses that could exist in its favor in connection with such enforcement and
waives any requirement for the security or posting of any bond in connection
with such enforcement.

(d) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more











--------------------------------------------------------------------------------

counterparts have been signed by each of the parties and delivered to the other
parties hereto; it being understood that all parties need not sign the same
counterpart. Delivery of an executed counterpart of a signature page to this
Agreement by telecopy or by electronic delivery in Adobe Portable Document
Format or other electronic format based on common standards will be effective as
delivery of a manually executed counterpart of this Agreement.

(e) Entire Agreement; Nonassignability; Parties in Interest; Death or
Incapacity. This Agreement and the documents and instruments and other
agreements specifically referred to herein or delivered pursuant hereto
(including, without limitation, the Proxy) (i) constitute the entire agreement
among the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof and (ii) are not intended to confer,
and shall not be construed as conferring, upon any person other than the parties
hereto any rights or remedies hereunder.  Neither this Agreement nor any of the
rights, interests, or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by Digital
HKCo’s Shareholder without the prior written consent of the Company except in
connection with a transfer of Shares permitted by the Lock-up Agreement, and any
such assignment or delegation that is not consented to shall be null and void.
 Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by, the parties hereto and their
respective successors and assigns.

 

(f) Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and the application of such provision to other
persons or circumstances shall be interpreted so as reasonably to effect the
intent of the parties hereto. The parties hereto further agree to use their
commercially reasonable efforts to replace such void or unenforceable provision
of this Agreement with a valid and enforceable provision that shall achieve, to
the extent possible, the purposes of such void or unenforceable provision.

(g) Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party shall be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy shall not preclude the
exercise of any other remedy.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

(i) Termination. This Agreement shall terminate and shall have no further force
or effect from and after the Final Expiration Time, and thereafter there shall
be no liability or obligation on the part of Digital HKCo’s Shareholder,
provided, that no such termination shall relieve any party from liability for
any willful breach of this Agreement prior to such termination.

(j) Amendment. Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed, in the case of an
amendment, by each of the parties hereto, or in the case of a waiver, by the
party against which the waiver is to be effective. Notwithstanding the
foregoing, no failure or delay by any party hereto in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise of any right hereunder.

(k) Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document shall be construed against the party drafting such agreement or
document.














--------------------------------------------------------------------------------

(l) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTION
TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT SERVICE OF ANY
SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH SUIT, ACTION OR
OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN SECTION 5.

 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the date first above written.

 

 

 

 

WIZZARD SOFTWARE CORPORATION

 

 

By:

 

/s/Christopher Spencer

Name: Christopher Spencer

Title:   President and CEO




 

 

 

DIGITAL HKCO’S SHAREHOLDER:

Universal Entertainment Group Limited

 

 

By:

 

 /s/

Name:

Title:   














--------------------------------------------------------------------------------







EXHIBIT A

IRREVOCABLE PROXY

TO VOTE STOCK OF

WIZZARD SOFTWARE CORPORATION

The undersigned stockholder (“Digital HKCo’s Shareholder”) of Wizzard Software
Corporation, a Colorado corporation (the “Company”), hereby irrevocably (to the
fullest extent permitted by applicable law) appoints the Board of Directors of
the Company as the sole and exclusive attorney and proxy of Digital HKCo’s
Shareholder, with full power of substitution and resubstitution, to vote and
exercise all voting and related rights (to the fullest extent that Digital
HKCo’s Shareholder is entitled to do so) with respect to all of the Shares of
common stock of the Company as defined in the Voting Agreement dated
______________, 2012 (the “Voting Agreement”) to which this Irrevocable Proxy is
an exhibit in accordance with the terms of this Irrevocable Proxy. Upon Digital
HKCo’s Shareholder’s execution of this Irrevocable Proxy, any and all prior
proxies (other than this Irrevocable Proxy) given by Digital HKCo’s Shareholder
with respect to the subject matter contemplated by this Irrevocable Proxy are
hereby revoked and Digital HKCo’s Shareholder agrees not to grant any subsequent
proxies with respect to such Shares or enter into any agreement or understanding
with any Person (as defined in the Share Exchange Agreement (as defined below))
to vote or give instructions with respect to such Shares in any manner
inconsistent with the terms of this Irrevocable Proxy until after the Expiration
Time (as defined in Section 1(b) of the Voting Agreement) applicable to such
Shares.

Until the Expiration Time applicable to the Shares, this Irrevocable Proxy is
irrevocable (to the fullest extent permitted by applicable law), is coupled with
an interest sufficient in law to support an irrevocable proxy, is granted
pursuant to the terms of the Voting Agreement, and is granted in consideration
of the Company entering into that certain Share Exchange Agreement, dated as of
April 5, 2012, by and among Digital HKCo’s Shareholder; the Company; Digital
Entertainment International Ltd.; Beijing Dingtai Guanqun Culture Co., Ltd.;
Beijing FAB Culture Co., Ltd.; and Beijing FAB Digital Entertainment Products
Co., Ltd.

The proxies named above, and each of them, are hereby authorized and empowered
by Digital HKCo’s Shareholder, at any time prior to the Expiration Time
applicable to the Shares, to act as Digital HKCo’s Shareholder’s proxy to vote
the Shares, and to exercise all voting and other rights of Digital HKCo’s
Shareholder with respect to the Shares (including, without limitation, the power
to execute and deliver written consents pursuant to applicable provisions of the
Colorado Statutes), at every annual, special or adjourned meeting of the
stockholders of the Company and in every written consent in lieu of such
meeting.

All authority herein conferred shall survive the death or incapacity of Digital
HKCo’s Shareholder and any obligation of Digital HKCo’s Shareholder hereunder
shall be binding upon the heirs, personal representatives, successors and
assigns of Digital HKCo’s Shareholder.

[SIGNATURE PAGE FOLLOWS]






































--------------------------------------------------------------------------------

This Irrevocable Proxy is coupled with an interest as aforesaid and is
irrevocable. This Irrevocable Proxy may not be amended or otherwise modified
without the prior written consent of the Company. This Irrevocable Proxy shall
terminate in full, and be of no further force and effect, automatically at the
Final Expiration Time as defined in Section 1(b) of the Voting Agreement, and
may terminate in part with respect to certain Shares at the Expiration Time or
Expiration Times set forth in the Voting Agreement.

 

 

 

 

Dated:

 

 

 

 Universal Entertainment Group Limited

 

 /s/

(Signature of Digital HKCo’s Shareholder)












